DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge et al (U.S. Pub. 2019/0009565)
Regarding claim 25, a printing apparatus comprising a print head comprising, for each of a plurality of types of inks including a first type of ink and a second type of ink (print heads eject four colors of ink; Paragraphs 0036-0037), an ejection opening from which to eject an ink, a printing element for generating energy used for ejecting ink corresponding to the ejection opening, and a pressure chamber that is an area facing the printing element and configured to perform printing operation by ejecting the ink from the ejection opening to a printing medium (Paragraphs 0036, 0083-0084)
A circulation unit capable of circulating the type of ink in a circulation path including the pressure chamber for each of the plurality of types of inks (Abstract; Paragraphs 0070-0072; Figures 9-10)
Wherein the circulation unit circulates, in a case where a second printing operation that uses the second type of ink is performed after a first printing operation that uses the second type of ink, the second type of ink from starting the first printing operation to finishing the second printing operation 
Kosuge discloses ink will be circulated during printing operations (Abstract; Paragraph 0076), therefore it is inherent an ink used during print operations (four colors of ink used by the print head) will be circulated during multiple print operations (first and second printing operations) from the start of the print operations to the end of the print operations.

Allowable Subject Matter
The primary reason for the allowance of claims 1-5, 9-11, 21-24 is the inclusion of the limitation of the circulation unit circulates at least the second type of ink after the printing operation in a case where a time for which the second type of ink is not circulated is a first time, and the circulation unit does not circulate the second type of ink after the printing operation in a case where a time for which the second type of ink is not circulated is a second time that is shorter than the first time.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 12-18 is the inclusion of the limitation of the circulation unit circulates at least the second type of ink after the printing operation in a case where a time for which the first type of ink is circulated is a first time, and the circulation unit does not circulate the second type of ink in a case where a time for which the first type of ink is circulated is a second time that is shorter than the first time.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 19 is the inclusion of the method step of controlling the circulation unit to circulate at least the second type of ink after the printing operation in a case where a time for which the second type of ink is not circulated is a first time; and controlling the circulation unit not to circulated the second type of ink after the  printing operation in a case where a time for which the second type of ink is not circulated is a second time that is shorter than the first time.  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 6, 2022